Case: 20-40359      Document: 00516431109          Page: 1    Date Filed: 08/12/2022




            United States Court of Appeals
                 for the Fifth Circuit                                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 12, 2022
                                    No. 20-40359                         Lyle W. Cayce
                                                                              Clerk

   Priscilla Villarreal,

                                                             Plaintiff—Appellant,

                                        versus

   The City of Laredo, Texas; Webb County, Texas; Isidro
   R. Alaniz; Marisela Jacaman; Claudio Trevino, Jr.; Juan
   L. Ruiz; Deyanria Villarreal; Enedina Martinez;
   Alfredo Guerrero; Laura Montemayor; Does 1-2,

                                                         Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 5:19-CV-48


   Before Richman, Chief Judge, and Graves and Ho, Circuit Judges.
   James C. Ho, Circuit Judge:
          We previously issued an opinion in this case and noted that a
   dissenting opinion was forthcoming. See Villarreal v. City of Laredo, 17 F.4th
   532, 536 n.* (5th Cir. 2021). We now withdraw our prior opinion and
   substitute the following in its place.
                                            ***




                                             1
Case: 20-40359       Document: 00516431109           Page: 2    Date Filed: 08/12/2022




                                      No. 20-40359


          If the First Amendment means anything, it surely means that a citizen
   journalist has the right to ask a public official a question, without fear of being
   imprisoned. Yet that is exactly what happened here: Priscilla Villarreal was
   put in jail for asking a police officer a question.
          If that is not an obvious violation of the Constitution, it’s hard to
   imagine what would be. And as the Supreme Court has repeatedly held,
   public officials are not entitled to qualified immunity for obvious violations
   of the Constitution.
          The district court accordingly erred in dismissing Villarreal’s First
   and Fourth Amendment claims on qualified immunity grounds. The district
   court also erred in dismissing her Fourteenth Amendment claim for failure
   to state a claim. We reverse in part and affirm in part and remand for further
   proceedings.
                                           I.
          For purposes of this appeal, we accept the factual allegations stated in
   Villarreal’s complaint as true. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678
   (2009).
                                           A.
          Priscilla Villarreal is a journalist in Laredo, Texas. She regularly
   reports on local crime, missing persons, community events, traffic, and local
   government.     But Villarreal is not a traditional journalist.        Instead of
   publishing her stories in the newspaper, she posts them on her Facebook
   page. Instead of using a tape recorder to conduct interviews, she uses her cell
   phone to live-stream video footage of crime scenes and traffic accidents. Her
   reporting frequently includes colorful—and often unfiltered—commentary.
   Perhaps because of this, she is one of Laredo’s most popular news sources,
   with more than 120,000 Facebook followers. See, e.g., Simon Romero, La




                                            2
Case: 20-40359         Document: 00516431109          Page: 3   Date Filed: 08/12/2022




                                       No. 20-40359


   Gordiloca: The Swearing Muckraker Upending Border Journalism, N.Y.
   Times       (Mar.    10,   2019),   https://www.nytimes.com/2019/03/10/us
   /gordiloca-laredo-priscilla-villarreal.html (“[Villarreal] is arguably the most
   influential journalist in Laredo, a border city of 260,000.”).
          Villarreal is not shy about criticizing law enforcement. For example,
   in 2015, law enforcement uncovered evidence of animal abuse on the
   property of a relative of Marisela Jacaman, Webb County’s Chief Assistant
   District Attorney.       Villarreal vocally denounced the district attorney’s
   decision to recall the arrest warrant for Jacaman’s relative on animal cruelty
   charges and instead pursue a civil settlement. On another occasion, Villarreal
   live-streamed Laredo Police Department (LPD) officers choking an arrestee
   during a traffic stop.
          Not surprisingly, local law enforcement officials were less than
   enthused with Villarreal’s reporting. During a meeting with Villarreal, Webb
   County District Attorney Isidro Alaniz told her that he did not appreciate her
   criticism of the decision to withdraw the arrest warrant for Chief Assistant
   District Attorney Jacaman’s relative.        On another occasion, an officer
   threatened to take Villarreal’s cell phone when she was recording a crime
   scene from behind a barricade—while saying nothing to the other members
   of the media standing next to her.
                                           B.
          In April 2017, Villarreal published a story about a man who committed
   suicide. The story identified the man by name and revealed that he was an
   agent with the U.S. Border Patrol. Villarreal first uncovered this information
   from talking to a janitor who worked near the scene of the suicide. She then
   contacted LPD Officer Barbara Goodman, who confirmed the man’s
   identity.




                                            3
Case: 20-40359      Document: 00516431109          Page: 4    Date Filed: 08/12/2022




                                    No. 20-40359


          The following month, Villarreal published the last name of a family
   involved in a fatal car accident in Laredo. She first learned the family’s
   identity from a relative of the family who saw a video that Villarreal had
   posted. Again, Villarreal contacted Officer Goodman, and again, the officer
   verified this information.
          Six months later, two arrest warrants were issued for Villarreal for
   violating Texas Penal Code § 39.06(c). According to Villarreal, local officials
   have never brought a prosecution under § 39.06(c) in the nearly three-decade
   history of that provision—and Defendants do not contend otherwise.
          Section 39.06(c) states that “[a] person commits an offense if, with
   intent to obtain a benefit . . . , he solicits or receives from a public servant
   information that: (1) the public servant has access to by means of his office or
   employment; and (2) has not been made public.” Tex. Penal Code
   § 39.06(c). According to the affidavit in support of the arrest warrants,
   Villarreal solicited or received the names of the suicide victim and the traffic
   accident victims (which, according to the affidavit, was “nonpublic”
   information). The affidavit further alleged that Villarreal benefitted from
   publishing this information before other news outlets, by gaining additional
   followers on her Facebook page. Chief Assistant District Attorney Jacaman
   approved the arrest warrant application.
          After learning about the warrant, Villarreal turned herself in. During
   the booking process, Villarreal saw LPD officers taking pictures of her in
   handcuffs with their cell phones. The officers mocked and laughed at her.
   Villarreal was then detained at the Webb County Jail.
          Villarreal filed a petition for a writ of habeas corpus in the Webb
   County district court. In March 2018, a judge granted her petition and held
   that § 39.06(c) was unconstitutionally vague. The government did not
   appeal.




                                          4
Case: 20-40359        Document: 00516431109         Page: 5     Date Filed: 08/12/2022




                                     No. 20-40359


          She subsequently brought suit under 42 U.S.C. § 1983 against various
   LPD officers, Webb County prosecutors, Webb County, and the City of
   Laredo. The suit alleged a pattern of harassment and retaliation by various
   local officials, culminating in her arrest, in violation of her First, Fourth, and
   Fourteenth Amendment rights. She sought damages as well as injunctive and
   declaratory relief.
          Defendants moved to dismiss all of her claims under Federal Rule of
   Civil Procedure 12(b)(6). The officials sought dismissal on grounds of
   qualified immunity and failure to state a claim, and the county and city sought
   dismissal under Monell. The district court granted the motion and dismissed
   all claims accordingly.
          Villarreal appeals the dismissal of her claims against the officials under
   the First, Fourth, and Fourteenth Amendments. She also appeals the
   dismissal of her municipal liability claims against the City of Laredo, but not
   her claims against Webb County.
          We review de novo a district court’s dismissal under Federal Rule of
   Civil Procedure 12(b)(6). Sw. Bell Tel., LP v. City of Houston, 529 F.3d 257,
   260 (5th Cir. 2008). To survive a Rule 12(b)(6) motion to dismiss, Villarreal
   must plead “enough facts to state a claim to relief that is plausible on its
   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). With respect to
   the defense of qualified immunity, Villarreal must plead specific facts that
   defeat that defense with equal specificity. Backe v. LeBlanc, 691 F.3d 645, 648
   (5th Cir. 2012).
                                          II.
          Villarreal alleges that Defendants violated her First Amendment
   rights in two ways—first, by infringing on her constitutional right to ask
   questions of public officials, and second, by arresting her in retaliation for her
   exercise of First Amendment rights. We address each in turn.




                                           5
Case: 20-40359      Document: 00516431109          Page: 6    Date Filed: 08/12/2022




                                    No. 20-40359


                                         A.
          The district court dismissed her First Amendment infringement claim
   against various officials on qualified immunity grounds, finding that any
   violation was not clearly established at the time. We disagree.
          To defeat qualified immunity at the motion to dismiss stage, Villarreal
   must allege, first, that the officials violated her First Amendment rights, and
   second, that their actions were objectively unreasonable in light of clearly
   established law. See, e.g., Powers v. Northside Indep. Sch. Dist., 951 F.3d 298,
   305–06 (5th Cir. 2020). The crucial question in this inquiry is whether “a
   reasonable official would understand that what he is doing violates [a
   constitutional] right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987).
   “The central concept is that of ‘fair warning.’” Kinney v. Weaver, 367 F.3d
   337, 350 (5th Cir. 2004) (en banc) (quoting Hope v. Pelzer, 536 U.S. 730, 740
   (2002)).
          Ordinarily, a plaintiff defeats qualified immunity by citing governing
   case law finding a violation under factually similar circumstances. But that is
   not the only way to defeat qualified immunity. “Although earlier cases
   involving ‘fundamentally similar’ facts can provide especially strong support
   for a conclusion that the law is clearly established, they are not necessary to
   such a finding.” Hope, 536 U.S. at 741.
          “[O]fficials can still be on notice that their conduct violates
   established law even in novel factual circumstances.” Id. “‘[A] general
   constitutional rule already identified in the decisional law may apply with
   obvious clarity to the specific conduct in question, even though the very
   action in question has [not] previously been held unlawful.’” Id. (second
   alteration in original) (quoting Anderson, 483 U.S. at 640).
          In Hope, prison guards handcuffed a prisoner to a hitching post for
   seven hours in the sun with little water. Id. at 734–35. They taunted him




                                          6
Case: 20-40359      Document: 00516431109           Page: 7       Date Filed: 08/12/2022




                                    No. 20-40359


   about his thirst, giving water to some dogs, before bringing the water cooler
   closer to the prisoner and kicking the cooler over, spilling the water onto the
   ground. Id. at 735. The guards also refused to allow him to use a restroom.
   Id.
          The Court acknowledged that there was no “materially similar” case
   finding   an   Eighth    Amendment         violation   under    those   particular
   circumstances. Id. at 739–41. But the Court denied qualified immunity
   anyway, based on “[t]he obvious cruelty inherent” in the guards’ conduct.
   Id. at 745.
          Similarly, in Taylor v. Riojas, 141 S. Ct. 52 (2020) (per curiam), two
   prison cells contained massive amounts of feces over a period of six days. Id.
   at 53. Again, there was no binding case on point involving those particular
   factual circumstances.     But the Court nevertheless denied qualified
   immunity, reasoning that “no reasonable correctional officer could have
   concluded that, under the extreme circumstances of this case, it was
   constitutionally permissible to house Taylor in such deplorably unsanitary
   conditions for such an extended period of time.” Id.
          Perhaps the decision most analogous to this appeal is Sause v. Bauer,
   138 S. Ct. 2561 (2018) (per curiam). There, police officers entered a
   woman’s living room in response to a noise complaint. When she knelt down
   to pray, they ordered her to stop, despite the lack of any apparent law
   enforcement need. Id. at 2562. She brought suit against the officers alleging,
   inter alia, a violation of the Free Exercise Clause. Id. The Tenth Circuit
   granted qualified immunity, reasoning that any violation was not clearly
   established because “Sause d[id]n’t identify a single case in which this court,
   or any other court for that matter, has found a First Amendment violation
   based on a factual scenario even remotely resembling the one we encounter
   here.” Sause v. Bauer, 859 F.3d 1270, 1275 (10th Cir. 2017).




                                          7
Case: 20-40359      Document: 00516431109           Page: 8    Date Filed: 08/12/2022




                                     No. 20-40359


           The Court reversed the Tenth Circuit’s grant of qualified immunity
   and remanded for further proceedings, holding that “[t]here can be no doubt
   that the First Amendment protects the right to pray,” and that “[p]rayer
   unquestionably constitutes the ‘exercise’ of religion.” Sause, 138 S. Ct. at
   2562.
           The point is this: The doctrine of qualified immunity does not always
   require the plaintiff to cite binding case law involving identical facts. An
   official who commits a patently “obvious” violation of the Constitution is
   not entitled to qualified immunity. Hope, 536 U.S. at 745.
           That principle should have precluded dismissal of the various
   constitutional claims presented here. Just as it is obvious that Mary Anne
   Sause has a constitutional right to pray, it is likewise obvious that Priscilla
   Villarreal has a constitutional right to ask questions of public officials. Yet
   according to her complaint, Defendants arrested and sought to prosecute
   Villarreal for doing precisely that—asking questions of public officials.
           If the freedom of speech secured by the First Amendment includes
   the right to curse at a public official, then it surely includes the right to
   politely ask that official a few questions as well. See, e.g., Chaplinsky v. New
   Hampshire, 315 U.S. 568, 569 (1942) (“‘You are a God damned racketeer’
   and ‘a damned Fascist’”); Sandul v. Larion, 119 F.3d 1250, 1255 (6th Cir.
   1997) (“In 1990 when [the defendant] was arrested for his use of the ‘f-
   word,’ it was clearly established that speech is entitled to First Amendment
   protection.”); Buffkins v. City of Omaha, 922 F.2d 465, 467 (8th Cir. 1990)
   (“I will have a nice day, asshole.”).
           If freedom of the press guarantees the right to publish information
   from the government, then it surely guarantees the right to ask the
   government for that information in the first place. See, e.g., In re Express-News
   Corp., 695 F.2d 807, 808 (5th Cir. 1982) (“news-gathering is entitled to




                                           8
Case: 20-40359      Document: 00516431109          Page: 9   Date Filed: 08/12/2022




                                    No. 20-40359


   [F]irst [A]mendment protection, for ‘without some protection for seeking
   out the news, freedom of the press could be eviscerated’”) (quoting
   Branzburg v. Hayes, 408 U.S. 665, 681 (1972)); The Florida Star v. B.J.F., 491
   U.S. 524, 538 (1989) (“That appellant gained access to the information in
   question through a government news release makes it especially likely that, if
   liability were to be imposed, self-censorship would result.”).
          Put simply: If the government cannot punish someone for publishing
   the Pentagon Papers, how can it punish someone for simply asking for them?
   See New York Times Co. v. United States, 403 U.S. 713 (1971) (per curiam).
          Finally, if the First Amendment safeguards the right to petition the
   government for a redress of grievances, then it surely safeguards the right to
   petition the government for information. As one of our colleagues once
   noted, “[t]he original design of the First Amendment petition clause . . .
   included a governmental duty to consider petitioners’ grievances”—not the
   right to detain the petitioner. Stephen A. Higginson, Note, A Short History
   of the Right to Petition Government for the Redress of Grievances, 96 Yale L.J.
   142, 142–43 (1986).
          So it should be patently obvious to any reasonable police officer that
   the conduct alleged in the complaint constitutes a blatant violation of
   Villarreal’s constitutional rights. And that should be enough to defeat
   qualified immunity. The Institute for Justice, a respected national public
   interest law firm, puts the point well in its amicus brief: There is a big
   difference between “split-second decisions” by police officers and
   “premeditated plans to arrest a person for her journalism, especially by local
   officials who have a history of targeting her because of her journalism.” We
   agree that the facts alleged here present an especially weak basis for invoking
   qualified immunity. For “[w]hen it comes to the First Amendment, . . . we
   are concerned about government chilling the citizen—not the other way




                                         9
Case: 20-40359     Document: 00516431109             Page: 10   Date Filed: 08/12/2022




                                      No. 20-40359


   around.” Horvath v. City of Leander, 946 F.3d 787, 802 (5th Cir. 2020) (Ho,
   J., concurring in the judgment in part and dissenting in part). Cf. Hoggard v.
   Rhodes, 141 S. Ct. 2421, 2422 (2021) (Thomas, J., respecting denial of cert.)
   (“But why should university officers, who have time to make calculated
   choices about enacting or enforcing unconstitutional policies, receive the
   same protection as a police officer who makes a split-second decision to use
   force in a dangerous setting?”).
          Defendants respond that the officials were simply enforcing a statute.
   But “some statutes are so obviously unconstitutional that we will require
   officials to second-guess the legislature and refuse to enforce an
   unconstitutional statute—or face a suit for damages if they don’t.” Lawrence
   v. Reed, 406 F.3d 1224, 1233 (10th Cir. 2005). We agree with Judge
   McConnell and our other sister circuits that police officers can invoke
   qualified immunity by “rely[ing] on statutes that authorize their conduct—
   but not if the statute is obviously unconstitutional.” Id. at 1232. We do not
   grant qualified immunity where the official attempts to hide behind a statute
   that is “‘so grossly and flagrantly unconstitutional that any person of
   reasonable prudence would be bound to see its flaws.’” Carey v. Nevada
   Gaming Control Bd., 279 F.3d 873, 881 (9th Cir. 2002) (quoting Michigan v.
   DeFillippo, 443 U.S. 31, 38 (1979)). See also, e.g., Guillemard-Ginorio v.
   Contreras-Gómez, 490 F.3d 31, 40–41 (1st Cir. 2007) (denying qualified
   immunity where statute allowed officials to suspend a professional license
   without a hearing in violation of the Due Process Clause); Leonard v.
   Robinson, 477 F.3d 347, 359, 361 (6th Cir. 2007) (denying qualified immunity
   where statute criminalized cursing by the name of God and indecent language
   in front of women or children); Lawrence, 406 F.3d at 1233 (denying qualified
   immunity where derelict vehicle ordinance provided “no hearing
   whatsoever” because that was a “sufficiently obvious” violation of due
   process); Vives v. City of New York, 405 F.3d 115, 118 (2nd Cir. 2005) (no




                                          10
Case: 20-40359     Document: 00516431109            Page: 11   Date Filed: 08/12/2022




                                     No. 20-40359


   qualified immunity where official relies on a law “so grossly and flagrantly
   unconstitutional that any person of reasonable prudence would be bound to
   see its flaws”) (quoting Connecticut ex rel. Blumenthal v. Crotty, 346 F.3d 84,
   103 (2nd Cir. 2003)); Lederman v. United States, 291 F.3d 36, 47 (D.C. Cir.
   2002) (similar); Aubin v. Columbia Cas. Co., 272 F. Supp. 3d 828, 839 (M.D.
   La. 2017) (“[N]o reasonable officer could rely on Louisiana’s public
   intimidation statute to arrest a person who threatens to have them fired.”).
          On its face, Texas Penal Code § 39.06(c) is not one of those
   “obviously unconstitutional” statutes.        Villarreal nevertheless prevails
   because it is far from clear that the officers can even state a plausible case
   against Villarreal under § 39.06(c) in the first place.
          Section 39.06(c) only applies if Villarreal solicited or received non-
   public information from a public servant “with intent to obtain a benefit.”
   Tex. Penal Code § 39.06(c). And Texas law defines “benefit” to mean
   “anything reasonably regarded as economic gain or advantage.” Tex.
   Penal Code § 1.07(a)(7).
          That is plainly not this case. Villarreal maintains that she acted not to
   obtain economic gain, but to be a good journalist. Indeed, all she sought here
   was “corroborating information” to confirm what she had already received
   from other sources. So Villarreal wasn’t even soliciting information she did
   not already have. She only wanted further confirmation before publication—
   what a purely economically motivated actor wouldn’t need, but precisely
   what a good journalist would require.
          Moreover, Villarreal alleges in her complaint that she “does not
   generate regular revenue or other economic gain from her citizen
   journalism.” What’s more, according to her complaint, the arrest warrant
   affidavits signed by the officers contained just one single theory of unlawful
   “benefit” under § 39.06(c)—her alleged desire to gain “popularity [o]n




                                           11
Case: 20-40359      Document: 00516431109            Page: 12    Date Filed: 08/12/2022




                                      No. 20-40359


   Facebook” by reporting “the information before other news outlets.” But
   by that token, soliciting confirmation from public officials only slowed
   Villarreal down—the very opposite of the benefit alleged by the officers,
   namely, the reporting of information “before other news outlets.”
          Accepting these allegations as true as we must, we conclude that no
   reasonable officer could have found probable cause under § 39.06(c)—
   separate and apart from whether § 39.06(c) could constitutionally apply to a
   person motivated by journalism rather than by profits. “At this stage, we do
   not determine what actually is or is not true; we only ask whether
   [Villarreal’s] plausible allegations state a claim.” Converse v. City of Kemah,
   961 F.3d 771, 780 (5th Cir. 2020). Villarreal “has pleaded the violation of a
   clearly established right.” Anderson v. Valdez, 845 F.3d 580, 602 (5th Cir.
   2016). Nothing more is required at this stage to avoid dismissal. To the
   extent Defendants dispute Villarreal’s version of the facts, they can present
   their evidence on remand. See Joseph v. Bartlett, 981 F.3d 319, 330–31 (5th
   Cir. 2020) (an “official can raise qualified immunity at any stage in the
   litigation . . . and continue to raise it at each successive stage”).
                                          ***
          It should be obvious to any reasonable police officer that locking up a
   journalist for asking a question violates the First Amendment. Indeed, even
   Captain Lorenzo, the stubborn police chief in Die Hard 2, acknowledged:
   “Now personally, I’d like to lock every [expletive] reporter out of the airport.
   But then they’d just pull that ‘freedom of speech’ [expletive] on us and the
   ACLU would be all over us.” Die Hard 2 (1990).
          Captain Lorenzo understood this. The officers in Laredo should have,
   too. Cf. Dickerson v. United States, 530 U.S. 428, 443 (2000) (“Miranda has
   become embedded in routine police practice to the point where the warnings
   have become part of our national culture.”). The complaint here alleges an




                                           12
Case: 20-40359     Document: 00516431109           Page: 13    Date Filed: 08/12/2022




                                    No. 20-40359


   obvious violation of the First Amendment. The district court erred in
   holding otherwise.
                                         B.
          Turning to Villarreal’s First Amendment retaliation theory: To
   establish such a claim, she “must show that (1) [she] w[as] engaged in
   constitutionally protected activity, (2) the defendants’ actions caused [her]
   to suffer an injury that would chill a person of ordinary firmness from
   continuing to engage in that activity, and (3) the defendants’ adverse actions
   were substantially motivated against [her] exercise of constitutionally
   protected conduct.” Keenan v. Tejeda, 290 F.3d 252, 258 (5th Cir. 2002)
   (citations omitted).
          Notwithstanding that the second element turns on “a person of
   ordinary firmness,” this court has held that “a retaliation claim requires
   some showing that the plaintiffs’ exercise of free speech has been curtailed.”
   Id. at 259 (emphasis added) (citing cases). The court found that the plaintiffs
   there demonstrated curtailment when they asserted that they “backed off
   from direct involvement in helping expose unlawful practices in the
   constable’s office.” Id. at 260. See also McLin v. Ard, 866 F.3d 682, 697 (5th
   Cir. 2017) (holding that plaintiff’s “allegation of ‘great personal damage[]’
   . . . d[id] not demonstrate that he reduced or changed his exercise of free
   speech in any way.”).
          Villarreal fails to allege that her own “exercise of free speech has been
   curtailed.” Keenan, 290 F.3d at 259. She alleges that she lost sleep, suffered
   reputational damage, became physically ill, was detained, and feared future
   interference from officials. But these allegations do not show that Villarreal
   curtailed her speech. To the contrary, as Defendants point out, Villarreal has
   continued reporting since her arrest—consistent with the highest traditions
   of fearless journalism.




                                         13
Case: 20-40359         Document: 00516431109                Page: 14       Date Filed: 08/12/2022




                                            No. 20-40359


            In response, Villarreal contends that “a chilling injury does not
   require the injured party to stop exercising her First Amendment rights.”
   That is the law in other circuits—and perhaps for good reason—but it is not
   the law of this circuit. Compare Keenan, 290 F.3d at 259 (“[A] retaliation
   claim requires some showing that the plaintiffs’ exercise of free speech has
   been curtailed.”), with Smith v. Plati, 258 F.3d 1167, 1177 (10th Cir. 2001)
   (“The focus . . . is upon whether a person of ordinary firmness would be chilled,
   rather than whether the particular plaintiff is chilled.”), and Mendocino Env’t
   Ctr. v. Mendocino Cnty., 192 F.3d 1283, 1300 (9th Cir. 1999) (“[I]t would be
   unjust to allow a defendant to escape liability for a First Amendment violation
   merely because an unusually determined plaintiff persists in his protected
   activity.”).
            We are duty-bound to follow our circuit precedent. Accordingly, we
   must hold that Villarreal has failed to sufficiently plead a First Amendment
   retaliation claim. 1
                                                ***
            Although Villarreal has not pleaded an actionable First Amendment
   retaliation claim under the standards set forth in our circuit precedent, she
   has articulated a viable First Amendment theory based on the officers’
   infringement of her constitutional right to ask questions of public officials.
   The district court accordingly erred in dismissing her First Amendment
   claim.




            1
               Villarreal also brings a retaliatory investigation claim. But this circuit does not
   recognize such a claim. See Colson v. Grohman, 174 F.3d 498, 512 (5th Cir. 1999) (“[The
   plaintiff] has alleged only that she was the victim of criticism, an investigation (or an attempt
   to start one), and false accusations: all harms that, while they may chill speech, are not
   actionable under our First Amendment retaliation jurisprudence.”) (emphasis added).




                                                  14
Case: 20-40359     Document: 00516431109            Page: 15   Date Filed: 08/12/2022




                                     No. 20-40359


          Villarreal seeks not only damages but also injunctive and declaratory
   relief for her First Amendment claim. We agree with the district court that
   she fails to allege a risk of future injury as required to establish standing for
   injunctive and declaratory relief. To the contrary, Defendants have not
   appealed the grant of Villarreal’s petition for a writ of habeas corpus by the
   Webb County district court. Nor have they sought to arrest or investigate
   her in the two years since that ruling.
                                         III.
          We turn to Villarreal’s Fourth Amendment wrongful arrest claim. To
   prevail on this claim, Villarreal must show that she was seized and that the
   seizure was unreasonable because it lacked probable cause. See, e.g., Brown
   v. Lyford, 243 F.3d 185, 189 (5th Cir. 2001) (“The ‘constitutional tort[ ]’ of
   false arrest . . . require[s] a showing of no probable cause.”). Defendants do
   not dispute that Villarreal’s surrender in response to the arrest warrants was
   a seizure. See McLin, 866 F.3d at 694 (“McLin’s seizure occurred when he
   surrendered to the arrest warrants and [the sheriff’s office] exercised
   authority consistent with the warrants.”).
          “Probable cause exists when all of the facts known by a police officer
   ‘are sufficient for a reasonable person to conclude that the suspect had
   committed, or was in the process of committing, an offense.’” Texas v.
   Kleinert, 855 F.3d 305, 316 (5th Cir. 2017) (quoting United States v. Castro,
   166 F.3d 728, 733 (5th Cir. 1999) (en banc)). Defendants argue they are
   entitled to qualified immunity because their arrest warrant sufficiently alleges
   a violation of § 39.06(c), which they obtained from a magistrate judge.
          But “the fact that a neutral magistrate has issued a warrant
   authorizing the allegedly unconstitutional search or seizure does not end the
   inquiry into objective reasonableness.” Messerschmidt v. Millender, 565 U.S.
   535, 547 (2012).     Even when officers obtain an arrest warrant from a




                                             15
Case: 20-40359     Document: 00516431109           Page: 16   Date Filed: 08/12/2022




                                    No. 20-40359


   magistrate, we ask “whether a reasonably well-trained officer in [the
   defendants’] position would have known that his affidavit failed to establish
   probable cause and that he should not have applied for a warrant.” Jennings
   v. Joshua Indep. Sch. Dist., 877 F.2d 313, 317 (5th Cir. 1989) (quoting Malley
   v. Briggs, 475 U.S. 335, 345 (1986)). “Defendants will not be immune if, on
   an objective basis, it is obvious that no reasonably competent officer would
   have concluded that a warrant should issue.” Malley, 475 U.S. at 341.
          As explained above, a reasonably well-trained officer would have
   understood that arresting a journalist for merely asking a question clearly
   violates the First Amendment. “A government official may not base her
   probable cause determination on an ‘unjustifiable standard,’ such as speech
   protected by the First Amendment.” Mink v. Knox, 613 F.3d 995, 1003–04
   (10th Cir. 2010) (quoting Wayte v. United States, 470 U.S. 598, 608 (1985)).
   See also Swiecicki v. Delgado, 463 F.3d 489, 498 (6th Cir. 2006) (“[A]n officer
   may not base his probable-cause determination on speech protected by the
   First Amendment.”). And no reasonable officer could have found probable
   cause under § 39.06(c) in any event, for the reasons we explained above.
          Just as the First Amendment violation alleged in the complaint was
   obvious for purposes of qualified immunity, so too the Fourth Amendment
   violation alleged here. The district court therefore erred in dismissing
   Villarreal’s Fourth Amendment claim.
                                        IV.
          Next, we address Villarreal’s selective enforcement claim under the
   Equal Protection Clause of the Fourteenth Amendment. “[T]o successfully
   bring a selective . . . enforcement claim, a plaintiff must prove that the
   government official’s acts were motivated by improper considerations, such
   as race, religion, or the desire to prevent the exercise of a constitutional
   right.”   Bryan v. City of Madison, 213 F.3d 267, 277 (5th Cir. 2000).




                                         16
Case: 20-40359     Document: 00516431109           Page: 17    Date Filed: 08/12/2022




                                    No. 20-40359


   “[R]etaliation for an attempt to exercise one’s religion or right to free speech
   would be expected to qualify.” Id. at 277 n.5.
          “As a prerequisite to such a claim, the plaintiff must prove that
   similarly situated individuals were treated differently.” Id. at 276 (citing
   Wheeler v. Miller, 168 F.3d 241, 252 (5th Cir. 1999)). The district court here
   dismissed Villarreal’s selective enforcement claim for failure to identify
   similarly situated individuals that could have been arrested, but were not. So
   we begin our analysis there.
          Defining the universe of similarly situated individuals is a “case
   specific” inquiry—one that “requires us to consider ‘the full variety of
   factors that an objectively reasonable . . . decisionmaker would have found
   relevant in making the challenged decision.’” Lindquist v. City of Pasadena,
   669 F.3d 225, 234 (5th Cir. 2012) (alteration in original) (quoting Griffin
   Indus., Inc. v. Irvin, 496 F.3d 1189, 1203 (11th Cir. 2007)). In Lindquist, we
   explained that, when a case “involves the application of an ordinance or
   statute, the plaintiff’s and comparators’ relationships with the ordinance at
   issue will generally be a relevant characteristic for purposes of the similarly-
   situated analysis.” 669 F.3d at 234. So, for example, in Beeler v. Rounsavall,
   328 F.3d 813 (5th Cir. 2003), a store alleged that it was treated differently
   than another store located nearby. Id. at 816. The court held that “the
   relevant question [was] whether the two stores were similarly situated under
   [the relevant provision of] the Code,” not whether they were geographically
   proximate. Id. at 817.
          Under Defendants’ interpretation of § 39.06(c), any journalist who
   asks a public official a question regarding nonpublic information commits a
   crime. Villarreal’s complaint sufficiently alleges that countless journalists
   have asked LPD officers all kinds of questions about nonpublic information.
   Yet they were never arrested.




                                          17
Case: 20-40359     Document: 00516431109            Page: 18    Date Filed: 08/12/2022




                                     No. 20-40359


          Specifically, she alleges a similarly situated group that includes: “(a)
   those who had asked for or received information from local law enforcement
   officials, and (b) persons who published truthful and publicly-accessible
   information on a newsworthy matter.” She points to “local professional
   newspaper journalists, local professional broadcast journalists, and citizens
   who published on matters of local public concern.” She further alleges that
   Defendants “also knew that members of the local media regularly asked for
   and received information from LPD officials relating to crime scenes and
   investigations, traffic accidents, and other LPD matters.” Finally, Villarreal
   alleges, and Defendants concede, that LPD had never before arrested any
   person under § 39.06(c).
          It is true that Villarreal did not name a specific journalist who solicited
   or received nonpublic information from the LPD in her complaint. When
   evaluating whether Villarreal survives a motion to dismiss under Rule
   12(b)(6), however, we must draw all reasonable inferences in favor of
   Villarreal. See, e.g., Woodard v. Andrus, 419 F.3d 348, 351 (5th Cir. 2005)
   (“The complaint must be liberally construed, with all reasonable inferences
   drawn in the light most favorable to the plaintiff.”).
          We have no difficulty observing that journalists commonly ask for
   nonpublic information from public officials, and that Villarreal was therefore
   entitled to make that same reasonable inference. Yet Defendants chose to
   arrest Villarreal—and only Villarreal—for violating § 39.06(c).               We
   accordingly conclude that Villarreal has sufficiently pled the existence of
   similarly situated journalists who were not arrested for violating § 39.06(c).
          The district court reached the opposite conclusion, holding that
   Villarreal “fail[ed] to allege any facts indicating that Defendants failed to
   enforce § 39.06(c) against any other person where a similar situation




                                          18
Case: 20-40359      Document: 00516431109           Page: 19   Date Filed: 08/12/2022




                                     No. 20-40359


   existed.” The court offered various rationales to justify its conclusion. None
   of them are plausible.
          First, the district court reiterated that the officers had “probable cause
   to arrest [her],” because they had “objectively reasonable grounds to find
   probable cause that [Villarreal] violated § 39.06(c).” But probable cause is
   not a bar to a selective enforcement claim. “The courts have long held that
   a selective enforcement claim may be available even where there is probable
   cause for prosecution.” Stemler v. City of Florence, 126 F.3d 856, 872 (6th
   Cir. 1997) (citing Wayte, 470 U.S. at 607; Oyler v. Boles, 368 U.S. 448, 455–
   56 (1962)). See also Bradley v. United States, 299 F.3d 197, 205 (3rd Cir. 2002)
   (“The fact that there was no Fourth Amendment violation does not mean
   that one was not discriminatorily selected for a search.”).
          Second, the district court found that local journalists were not
   similarly situated to Villarreal because she was arrested for communicating
   with Officer Goodman—and not with Jose Beza, LPD’s official spokesman.
   The district court reasoned that local journalists are similarly situated to
   Villarreal only if they too “solicited or received information from
   Goodman”—or at least from “some other unofficial or unsanctioned source
   of information within the police department”—but not if they solicited
   information from LPD’s designated spokesman. But of course, LPD has
   never claimed that it has a policy of arresting every journalist who asks
   questions about nonpublic information from LPD officials other than the
   department’s designated spokesmen. Nor is there anything in § 39.06(c) to
   justify such a distinction.
          Finally, the district court found that Villarreal’s allegations could not
   establish a discriminatory effect because “it would be equally plausible to
   infer that Defendants had never before encountered circumstances giving
   rise to potential prosecution under the statute.” That is implausible on its




                                          19
Case: 20-40359     Document: 00516431109           Page: 20   Date Filed: 08/12/2022




                                    No. 20-40359


   face. Defendants’ interpretation of § 39.06(c) criminalizes routine reporting.
   It is not “equally plausible” that the only journalist to ever ask questions of
   Laredo public officials was Villarreal.
          The district court accordingly erred in dismissing Villarreal’s
   selective enforcement claim for failure to identify similarly situated
   individuals. We of course make no comment on whether Villarreal will
   ultimately prevail on her selective enforcement claim—that is for the district
   court to decide in the first instance on remand.
                                         V.
          As for Villarreal’s remaining claims: She also brings a claim for
   conspiracy to violate her constitutional rights under § 1983. Given our
   conclusion that the district court erred in dismissing her First, Fourth, and
   Fourteenth Amendment claims, we remand her conspiracy claim as well.
          Finally, we address Villarreal’s municipal liability claim against the
   City of Laredo. “[M]unicipal liability under section 1983 requires proof of
   three elements: a policymaker; an official policy [or custom]; and a violation
   of constitutional rights whose ‘moving force’ is th[at] policy or custom.”
   Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001) (quoting
   Monell v. Dep’t of Social Servs., 436 U.S. 658, 694 (1978)). The district court
   held that Villarreal failed to identify an official policy or custom made by a
   final policymaker. We agree. Although Villarreal repeatedly refers to an
   “official city policy or custom” of retaliating against her for her reporting,
   she fails to sufficiently allege either.   Villarreal does not point to any
   ordinance, statute, statement, or regulation directing city employees to
   retaliate against her. See Doe v. United States, 831 F.3d 309, 318 (5th Cir.
   2016) (noting that “[a]n official policy is usually evidenced by ‘duly
   promulgated policy statements, ordinances or regulations’”) (quoting
   Piotrowski, 237 F.3d at 579).      Nor does Villarreal sufficiently allege a




                                         20
Case: 20-40359        Document: 00516431109                Page: 21        Date Filed: 08/12/2022




                                           No. 20-40359


   “custom.” Although she alleges “a persistent and widespread practice of
   City officials and employees engaging in retaliatory acts against [her],” such
   a “persistent, widespread practice” must be “so common and well settled as
   to constitute a custom that fairly represents municipal policy.” Webster v.
   City of Houston, 735 F.2d 838, 841 (5th Cir. 1984) (en banc). Villarreal does
   not allege that city employees retaliated against, investigated, or arrested
   anyone else because of their speech. See Culbertson v. Lykos, 790 F.3d 608,
   628 (5th Cir. 2015) (holding that the plaintiffs failed to allege a “widespread
   practice” of retaliation because they “offered no evidence that similar
   retaliation had victimized others.”). We affirm the district court’s judgment
   dismissing Villarreal’s municipal liability claim against the City of Laredo. 2
                                                ***
           It is not a crime to be a journalist. As the Institute for Justice rightly
   observes, the position urged by the City of Laredo in this case is “dangerous
   to a free society,” for “[i]t assumes that the government can choose proper
   and improper channels for newsgathering—indeed, that the government can
   decide what is and is not newsworthy.” See also Jobe v. Nat’l Transp. Safety
   Bd., 1 F.4th 396, 410 (5th Cir. 2021) (Ho, J., dissenting) (“Open government
   is a founding principle of our country.”).
           We reverse the judgment of the district court dismissing Villarreal’s
   First, Fourth, and Fourteenth Amendments claims, as well as her civil
   conspiracy claims. We affirm the district court’s judgment dismissing
   Villarreal’s municipal liability claims against the City of Laredo. We remand
   the case for further proceedings consistent with this opinion.



           2
               Villarreal also appeals the district court’s denial of her request for a declaratory
   judgment on her claim against the City of Laredo. Because she fails to establish municipal
   liability, she is not entitled to a declaratory judgment.




                                                 21
Case: 20-40359      Document: 00516431109            Page: 22    Date Filed: 08/12/2022




                                      No. 20-40359


   James C. Ho, Circuit Judge, concurring:
          If any principle of constitutional law ought to unite all of us as
   Americans, it’s that government has no business telling citizens what views
   they may not hold, and what questions they may not ask. “If there is any
   fixed star in our constitutional constellation, it is that no official . . . can
   prescribe what shall be orthodox in politics, nationalism, religion, or other
   matters of opinion or force citizens to confess by word or act their faith
   therein.” W. Va. State Bd. of Educ. v. Barnette, 319 U.S. 624, 642 (1943).
          But this principle does not appear to even unite the judiciary, never
   mind the citizenry at large. See, e.g., Dr. A. v. Hochul, 595 U.S. _, _, (2021)
   (Gorsuch, J., dissenting from the denial of application for injunctive relief)
   (Barnette ranks “among our Nation’s proudest boasts,” but as “today’s case
   shows, however, sometimes our promises outrun our actions”); Oliver v.
   Arnold, 19 F.4th 843, 852 n.7 (5th Cir. 2021) (Ho, J., concurring in denial of
   rehearing en banc) (noting disagreement over whether Barnette is a
   sufficiently “fixed star” to overcome qualified immunity).
          Our split decision today further illustrates this unfortunate trend. I
   write separately to offer a few additional thoughts in light of the dissenting
   opinion by our learned colleague.
                                           I.
          Assuming, as we must at this stage, that the allegations presented in
   this case are true, a group of police officers arrested Priscilla Villarreal for no
   other reason than that she asked questions they didn’t like. They didn’t like
   that, as a citizen journalist, she reported on corruption and abuse in local law
   enforcement.
          So they jailed her. They took pictures of her in handcuffs with their
   cell phones. And they mocked and laughed at her while they did it.



                                           22
Case: 20-40359        Document: 00516431109              Page: 23       Date Filed: 08/12/2022




                                         No. 20-40359


           The dissent responds that the police officers were just dutifully
   enforcing a Texas statute. See Tex. Penal Code § 39.06(c).
           But no statute may be enforced that violates the Constitution.
   Likewise, no officer of the law may hide behind an obviously unconstitutional
   statute to justify trampling on a citizen’s fundamental liberties.
           As our sister circuits have repeatedly recognized, “some statutes are
   so obviously unconstitutional that we will require officials to second-guess
   the legislature and refuse to enforce an unconstitutional statute—or face a
   suit for damages if they don’t.” Lawrence v. Reed, 406 F.3d 1224, 1233 (10th
   Cir. 2005). We don’t grant qualified immunity when an officer claims his
   misconduct is authorized by a law “‘so grossly and flagrantly
   unconstitutional that any person of reasonable prudence would be bound to
   see its flaws.’” Carey v. Nevada Gaming Control Bd., 279 F.3d 873, 881 (9th
   Cir. 2002) (quoting Michigan v. DeFillippo, 443 U.S. 31, 38 (1979)).
           To its credit, the dissent does not dispute this principle. And for good
   reason. Surely none of us would excuse a police officer for enforcing a statute
   that blatantly discriminated on the basis of race. By the same token, we
   wouldn’t excuse an officer for enforcing a statute that blatantly violated other
   constitutional rights, either. 1



           1
             See, e.g., Guillemard-Ginorio v. Contreras-Gómez, 490 F.3d 31, 40–41 (1st Cir.
   2007) (denying qualified immunity where statute allowed officials to suspend a professional
   license without a hearing in violation of the Due Process Clause); Leonard v. Robinson, 477
   F.3d 347, 359, 361 (6th Cir. 2007) (denying qualified immunity where statute criminalized
   cursing by the name of God and indecent language in front of women or children);
   Lawrence, 406 F.3d at 1233 (denying qualified immunity where derelict vehicle ordinance
   provided “no hearing whatsoever” because that was a “sufficiently obvious” violation of
   due process); Vives v. City of New York, 405 F.3d 115, 118 (2nd Cir. 2005) (no qualified
   immunity where official relies on a law “so grossly and flagrantly unconstitutional that any
   person of reasonable prudence would be bound to see its flaws”) (quoting Connecticut ex




                                               23
Case: 20-40359        Document: 00516431109              Page: 24       Date Filed: 08/12/2022




                                         No. 20-40359


                                               II.
           Moreover, there’s an even simpler principle that we can invoke to
   decide this case. Rather than treat § 39.06 as obviously unconstitutional, we
   can construe it to avoid unconstitutionality altogether.
           In fact, that’s what we’re duty bound to do. Under the canon of
   constitutional avoidance, courts must construe statutes reasonably to avoid
   unconstitutionality. See, e.g., Edward J. DeBartolo Corp. v. Fla. Gulf Coast
   Bldg. & Constr. Trades Council, 485 U.S. 568, 575 (1988) (discussing “the
   elementary rule” that “every reasonable construction must be resorted to, in
   order to save a statute from unconstitutionality”) (cleaned up).
           And that’s precisely what the majority does here. As the majority
   explains, § 39.06(c) applies only when a person solicits or receives non-public
   information from a public servant “with intent to obtain a benefit.” Tex.
   Penal Code § 39.06(c). Texas law defines “benefit” to mean “anything
   reasonably regarded as economic gain or advantage.” Tex. Penal Code
   § 1.07(a)(7). And there’s no need to construe these provisions to apply here.
           It isn’t difficult to come up with plausible interpretations of § 39.06(c)
   that pass constitutional muster. For example, imagine a citizen who tries to
   obtain non-public information from a public official about a confidential
   investigation into a major company, with the intent of turning a profit by
   selling that company’s stock short once the investigation becomes public. A
   state might very well enact a statute like § 39.06(c) to stop that citizen. And
   nothing in the First Amendment prevents the state from doing so.



   rel. Blumenthal v. Crotty, 346 F.3d 84, 103 (2nd Cir. 2003)); Lederman v. United States, 291
   F.3d 36, 47 (D.C. Cir. 2002) (similar); Aubin v. Columbia Cas. Co., 272 F. Supp. 3d 828,
   839 (M.D. La. 2017) (“[N]o reasonable officer could rely on Louisiana’s public
   intimidation statute to arrest a person who threatens to have them fired.”).




                                               24
Case: 20-40359     Document: 00516431109            Page: 25   Date Filed: 08/12/2022




                                     No. 20-40359


          That’s a far cry from this case. As the majority explains, “Villarreal
   maintains that she acted not to obtain economic gain, but to be a good
   journalist.” Ante, at 11.
          The dissent responds by claiming that Villarreal acted with the intent
   to obtain economic gain. For example, Villarreal “sometimes enjoys a free
   meal from appreciative readers.” Post, at 33. It’s not clear why the dissent
   finds those free meals fatal. Other journalists are paid full salaries by their
   media outlets. And they talk to government sources about non-public
   information, too. Should they be arrested, too? Surely not.
          Yet that’s precisely (if alarmingly) what the dissent seems to have in
   mind. To quote the dissent, “the statute does not exclude journalists.” Post,
   at 32. “The Texas Penal Code defines ‘benefit’ as ‘anything reasonably
   regarded as economic gain or advantage.’”            Id. (cleaned up).      And
   “[j]ournalists generally gather information ‘with intent to benefit’, for
   example, to sell newspapers or magazines, or to attract viewers on television,
   computer, iPad or smart-phone screens.” Id.
          In sum, it is a crime to be a journalist in Texas, thanks to the dissent’s
   reading of § 39.06(c).
          There are a number of flaws with the dissent’s approach. But perhaps
   the simplest is this: Even if we were to set aside the canon of constitutional
   avoidance and accept the dissent’s theory of interpretation of § 39.06(c), the
   result is an obvious violation of the First Amendment.
          If a statute can’t be reasonably construed to avoid a constitutional
   violation, that just means there’s no avoiding the constitutional violation.
                                         III.
          Finally, the dissent makes some additional points that warrant a brief
   response.




                                          25
Case: 20-40359     Document: 00516431109            Page: 26    Date Filed: 08/12/2022




                                     No. 20-40359


          1.     The dissent claims that this concurring opinion “directly
   conflicts with the majority opinion’s holding.” Post, at 35.
          I don’t see how.       There are two separate and independently
   compelling reasons why reversal is warranted.            And they’re entirely
   compatible with one another. First, § 39.06(c) can and should be construed
   not to prohibit Villarreal’s acts as a journalist. Second, if that’s wrong, and
   the statute does in fact criminalize Villarreal’s acts as a journalist, then §
   39.06(c) is obviously unconstitutional.
          These are alternative holdings, not contradictory ones. The majority
   expressly adopts the former holding.        So does the concurrence.        The
   concurrence simply provides an additional, second holding, in hopes of
   offering a coherent and complete intellectual response to the dissent.
          2.     The dissent contends that our holding today “shreds the
   independent intermediary doctrine.” Post, at 36. In essence, the dissent says
   that a magistrate issued a warrant, so the officers were entitled to rely on it.
          But that’s not how the doctrine works. As the majority already
   explains (ante, at 15–16), “the fact that a neutral magistrate has issued a
   warrant authorizing the allegedly unconstitutional search or seizure does not
   end the inquiry into objective reasonableness.” Messerschmidt v. Millender,
   565 U.S. 535, 547 (2012). We deny qualified immunity if “it is obvious that
   no reasonably competent officer would have concluded that a warrant should
   issue.” Malley v. Briggs, 475 U.S. 335, 341 (1986).
          Similarly, the dissent argues that, just as we can’t question the officers
   because a magistrate issued a warrant, we likewise can’t question the officers
   because a federal district court granted them qualified immunity. To quote
   the dissent, “[w]hat does [our majority opinion] say about . . . the United
   States Magistrate Judge . . . who decided the motion to dismiss on its merits




                                          26
Case: 20-40359     Document: 00516431109            Page: 27   Date Filed: 08/12/2022




                                     No. 20-40359


   and concluded that the defendants had reason to find probable cause to arrest
   Villarreal under the Texas statute?” Post, at 31.
          My answer is simple: It says that the federal magistrate judge got it
   wrong. So we reverse.
          If I understand the dissent’s theory, however, it’s that it’s just too
   insulting for us to deny qualified immunity, when a fellow member of the
   federal judiciary has already voted to grant such immunity. But that would
   mean that, if one member of the judiciary would grant qualified immunity,
   the rest of us have no choice but to go along. That can’t be right. That not
   only misunderstands qualified immunity—it’s an alarming theory of our role
   under the Constitution.
          Finally, the dissent asserts that “[i]t is asking a lot of law enforcement
   officers to know about and then apply the doctrine of constitutional
   avoidance.” Post, at 43.
          I profoundly disagree.      We don’t just ask—we require—every
   member of law enforcement to avoid violations of our Constitution. As well
   we should, given the considerable coercive powers that we vest in police
   officers. See Aucoin v. Cupil, 958 F.3d 379, 380 (5th Cir. 2020) (“Police
   officers . . . sometimes must use physical force to enforce our laws and keep
   people safe. But as with any use of government power, the law places
   important limits on the use of such force.”). And when the violation is as
   obvious as it is here, we don’t grant qualified immunity.
          3.     Lastly, the dissent accuses the majority of “employ[ing] blunt
   force rather than careful analysis,” by “cast[ing] aside every individual
   defendant’s qualified immunity in connection with the Fourth and First
   Amendment claims without regard to the role each was alleged to have
   played.” Post, at 36.




                                          27
Case: 20-40359      Document: 00516431109           Page: 28    Date Filed: 08/12/2022




                                     No. 20-40359


          That overreads the majority opinion. The district court categorically
   granted qualified immunity to all of the individual defendants, on the ground
   that § 39.06(c) gives each defendant a complete defense to the various claims
   presented in this case. The majority simply rejects that rationale, and
   remands for further proceedings, as we typically do under these
   circumstances.
          It goes without saying, of course, that if individual defendants have
   particular reasons why they should be entitled to qualified immunity,
   including the reasons intimated by the dissent, they are welcome to present
   those claims on remand.
                                         ***
          The dissent’s interpretation and defense of § 39.06(c), if accepted,
   would undoubtedly condemn countless other journalists besides Villarreal,
   as the dissent fully acknowledges. See post, at 32. Yet local officials have never
   brought a § 39.06(c) prosecution against any other individual in the nearly
   three-decade history of that provision. See ante, at 4.
          So make no mistake: There’s no way the police officers here would
   have ever enforced § 39.06(c) against a citizen whose views they agreed with,
   and whose questions they welcomed.
          And that’s what disturbs me most about this case—the unabashedly
   selective behavior of the law enforcement officials here.
          It is the unfortunate reality of modern American life that more and
   more citizens are increasingly unable or unwilling to live amicably with those
   we disagree with. Rather than debate, we would destroy. Instead of engaging
   opponents in the political arena, we expel them from economic and social life,
   using every resource available to us. “Our society . . . once embraced the
   quintessentially American maxim: ‘I disapprove of what you say, but I will




                                          28
Case: 20-40359        Document: 00516431109          Page: 29   Date Filed: 08/12/2022




                                      No. 20-40359


   defend to the death your right to say it.’ But our culture . . . increasingly
   send[s] citizens . . . the opposite message: I disapprove of what you say, and
   I will use every means at my disposal to stop you from saying it.” Oliver, 19
   F.4th at 854 (Ho, J., concurring in denial of rehearing en banc).
          In these already troubling times, this is an exceedingly troubling case.
   It’s bad enough when private citizens mistreat others because of their
   political views.     It’s beyond the pale when law enforcement officials
   weaponize the justice system to punish their political opponents. One is
   terrible. But the other is totalitarian.
          I’m grateful that the majority of our court will not stand for that here.
   I just wish we were unanimous in this regard. I concur.




                                              29
Case: 20-40359         Document: 00516431109            Page: 30   Date Filed: 08/12/2022




                                        No. 20-40359


   Priscilla Richman, Chief Judge, concurring in part and dissenting in
   part:
          The district court faithfully applied the law in holding that the
   defendants were entitled to qualified immunity and in granting a motion to
   dismiss. I would affirm that court’s judgment across the board. Accordingly,
   I concur only to the extent the panel’s majority opinion affirms the dismissal
   of Priscilla Villareal’s First Amendment retaliation and municipal liability
   claims. I otherwise dissent. The principal disagreements I have with the
   majority opinion are that 1) it is likely to confuse the bench and the bar as to
   when a First Amendment violation is “obvious” for purposes of qualified
   immunity; 2) it misapplies the law in concluding that even though a
   magistrate issued arrest warrants for Villareal, a reasonably well-trained law
   enforcement officer should not have applied for the warrants because he
   would have known that Villareal, whose Complaint describes herself as
   having over 120,000 Facebook followers and recounts that the New York
   Times has dubbed her as “arguably the most influential journalist in
   Laredo,” 1 did not act “with intent to obtain a benefit” within the meaning of
   a Texas criminal statute 2 when Villareal obtained and published nonpublic
   information from a public servant about two fatalities that were then under
   investigation; and 3) the majority opinion misapplies the law governing
   selective enforcement claims brought under the Equal Protection Clause of
   the Fourteenth Amendment.
          The majority opinion trumpets, repeatedly, that “Priscilla Villareal
   was put in jail for asking a police officer a question.” 3 One would think in



          1
              First Amended Complaint ¶ 3 at ROA.153.
          2
              Tex. Penal Code § 39.06(c) and (d).
          3
              Ante, at 2.




                                             30
Case: 20-40359          Document: 00516431109               Page: 31    Date Filed: 08/12/2022




                                            No. 20-40359


   reading the first ten pages of the opinion (in its slip opinion form) that none
   of the defendants had any basis, whatsoever, for arresting Villareal—that
   they arrested her solely because she “politely ask[ed] [a police officer] a few
   questions.” 4 But in order to make the jarring assertions that it does, the
   majority opinion has to conclude that no reasonably competent law
   enforcement officer could objectively have had a basis for seeking to arrest
   Villareal under Texas Penal Code § 39.06(c) and (d). That means the
   opinion necessarily concludes that the action of the state magistrate in issuing
   the arrest warrants “is not just a reasonable mistake, but an unacceptable
   error indicating gross incompetence or neglect of duty.” 5 What does that say
   about the decision of the United States Magistrate Judge, in this case Judge
   John Kazen, who decided the motion to dismiss on its merits and
   concluded that the defendants had reason to find probable cause to arrest
   Villareal under the Texas statute? 6 Is the federal Magistrate Judge, and for
   that matter the undersigned Circuit Judge, “grossly incompeten[t] or
   neglect[ful] of duty”?
           I do not suggest that each time a magistrate issues an arrest warrant
   and a federal district court grants qualified immunity to a state actor based on
   the independent intermediary doctrine, a court of appeals cannot have a




           4
               Ante, at 8.
           5
               Malley v. Briggs, 475 U.S. 335, 346 n.9 (1986).
           6
              See ROA.437 (holding “the Court is unable to find that no reasonable officer
   would have believed Plaintiff intended to gain economically from the receipt of information
   from [police officer] Goodman. Accordingly, the Court finds Plaintiff has not alleged
   plausible facts to support an inference that no reasonable officer could have found probable
   cause as to the benefit element of the statute.”); see also ROA.453 (concluding that
   “Defendants had objectively reasonable grounds to find probable cause that Plaintiff
   violated § 39.06(c)”).




                                                  31
Case: 20-40359          Document: 00516431109        Page: 32   Date Filed: 08/12/2022




                                      No. 20-40359


   different view. 7 I ask a rhetorical question, intimating that in the present
   case, there is room for reasonable disagreement, even among federal judges,
   as to the application of Texas Penal Code § 39.06(c).
          Pertinent here, section 39.06(c) provides that “[a] person commits an
   offense if, with intent to obtain a benefit . . . he solicits or receives from a
   public servant information that . . . the public servant has access to by means
   of his office or employment . . . and has not been made public.” 8 Subsection
   39.06(d) defines “information that has not been made public” to mean “any
   information to which the public does not generally have access, and that is
   prohibited from disclosure under Chapter 552, Government Code.” 9 There
   are elements to the offense other than “asking a question.”
          Without citing any case law whatsoever construing the Texas law at
   issue, the majority opinion holds that every reasonably competent law
   enforcement officer would have understood that a “benefit” as used in Texas
   Penal Code § 39.06(c) does not include a “good journalist” 10 gathering
   information.        But the statute does not exclude journalists, “good” or
   otherwise.        The Texas Penal Code defines “[b]enefit” as “anything
   reasonably regarded as economic gain or advantage, including benefit to any
   other person in whose welfare the beneficiary is interested.” 11 Journalists
   generally gather information “with intent to benefit”, for example, to sell
   newspapers or magazines, or to attract viewers on television, computer, iPad
   or smart-phone screens. No allegations in Villareal’s Complaint plausibly


          7
              See ante, at 26-27.
          8
               Tex. Penal Code § 39.06(c).
          9
               Id. § 39.06(d).
          10
               Ante, at 11.
          11
               Tex. Penal Code § 1.07(a)(7).




                                             32
Case: 20-40359         Document: 00516431109            Page: 33     Date Filed: 08/12/2022




                                         No. 20-40359


   allege that the defendants had reason to believe that Villareal, as a “citizen”
   journalist, as opposed to some other variety of journalist, or as a uniquely
   situated journalist, had no intent to obtain an economic gain or advantage.
   To the contrary, Villareal’s Complaint alleges that the affidavits supporting
   the arrest warrants asserted that “Villarreal’s release of the information
   before other news outlets gained her popularity in Facebook.” 12 This is what
   journalists, including “good” journalists, do.             They often attempt to
   “scoop” other news sources to increase readership or listeners. It would be
   reasonable for a law enforcement officer to think that there was an economic
   benefit to attracting readers or viewers. As a general proposition, it is
   necessary to draw readers or viewers to sustain the journalistic undertaking.
   In fact, Villareal’s Complaint says that she “sometimes enjoys a free meal
   from appreciative readers, . . . occasionally receives fees for promoting a local
   business [and] has used her Facebook page [where all of her reporting is
   published] to ask for donations for new equipment necessary to continue her
   citizen journalism efforts.” 13 With great respect, the majority opinion is off
   base in holding that no reasonably competent officer could objectively have
   thought that Villareal obtained information from her back-door source within
   the Laredo Police Department with an “intent to benefit.”
          Texas courts, including the Supreme Court of Texas, have held that
   statutes defining “information that has not been made public,” 14 as used in
   section 39.06, constitutionally shield certain categories of sensitive




          12
               First Amended Complaint ¶ 92 at ROA.171.
          13
               First Amended Complaint ¶ 35 at ROA.159.
          14
               See generally Tex. Gov’t Code ch. 52; id. §§ 552.001, 552.101, 552.108.




                                              33
Case: 20-40359           Document: 00516431109            Page: 34      Date Filed: 08/12/2022




                                           No. 20-40359


   information from public disclosure. 15 Villareal’s Complaint recounts that
   after she was arrested, she sought a writ of habeas corpus, and a Texas state
   trial court ruled orally from the bench that Texas Penal Code § 39.06 was
   unconstitutionally vague. 16 That decision was not appealed. But none of the
   defendants in the present case had the benefit of the state court’s ruling at
   the time they sought warrants for Villareal’s arrest.
           There are certainly valid questions as to whether Texas Penal Code
   § 39.06(c) would violate the Constitution if applied in certain scenarios.
   However, we do not need to resolve and do not resolve those questions. Our
   focus in this case is on qualified immunity, and the majority opinion correctly
   holds that “[o]n its face, Texas Penal Code § 39.06(c) is not [an] ‘obviously
   unconstitutional statute.’” 17 But at the same time, the opinion vociferously
   and insistently declares that “[j]ust as it is obvious that Mary Anne Sause has
   a constitutional right to pray [referring to Sause v. Bauer 18], it is likewise
   obvious that Priscilla Villarreal has a constitutional right to ask questions of
   public officials”19; “[i]f the freedom of speech secured by the First
   Amendment includes the right to curse at a public official, then it surely
   includes the right to politely ask that official a few questions” 20; “[i]t should
   be obvious to any reasonable police officer that locking up a journalist for


           15
             See Houston Chronicle Publ’g Co. v. City of Houston, 536 S.W.2d 559 (Tex. 1976),
   aff’g Houston Chronicle Publ’g Co. v. City of Houston, 531 S.W.2d 177 (Tex. Civ. App.—
   Houston [1st] 1975).
           16
                First Amended Complaint ¶ 127 at ROA.179.
           17
                Ante, at 11.
           18
                __ U.S. __, 138 S. Ct. 2561 (2018).
           19
                Ante, at 8.
           20
              Ante, at 8 (citing Chaplinsky v. New Hampshire, 315 U.S. 568, 569 (1942); Sandul
   v. Larion, 119 F.3d 1250, 1255 (6th Cir. 1997); and Buffkins v. City of Omaha, 922 F.2d 465,
   467 (8th Cir. 1990)).




                                                 34
Case: 20-40359           Document: 00516431109           Page: 35        Date Filed: 08/12/2022




                                          No. 20-40359


   asking a question violates the First Amendment” 21; “[t]he complaint here
   alleges an obvious violation of the First Amendment. The district court erred
   in holding otherwise” 22; “[i]f freedom of the press guarantees the right to
   publish information from the government, then it surely guarantees the right
   to ask the government for that information in the first place” 23; “[p]ut
   simply: If the government cannot punish someone for publishing the Pentagon
   Papers, how can it punish someone for simply asking for them?”. 24
           What are the bench and bar to make of this? Similarly, what are the
   bench and bar to make of the passages in the majority opinion cataloging cases
   in which qualified immunity was denied because law enforcement officials
   attempted to enforce “obviously unconstitutional statutes”? 25                        That
   discussion is followed by a single sentence, which is an actual holding of the
   majority opinion: “[o]n its face, Texas Penal Code § 39.06(c) is not one of
   those ‘obviously unconstitutional’ statutes.” 26 That holding, though a
   grudging one, correctly resolves the issue of whether section 39.06(c) is
   “obviously” unconstitutional. That holding should not be lost or overlooked
   due to its brevity or obfuscated by preceding or succeeding passages in the
   majority opinion.
           Nor should Judge Ho’s concurring opinion muddy the water. It
   directly conflicts with the majority opinion’s holding.                  The concurring


           21
                Ante, at 12.
           22
                Ante, at 12-13.
           23
              Ante, at 8-9 (citing In re Express-News Corp., 695 F.2d 807, 808 (5th Cir. 1982);
   then citing The Florida Star v. BJF, 491 U.S. 524, 538 (1989)).
           24
              Ante, at 9 (emphasis in original) (citing New York Times Co. v. United States, 403
   U.S. 713 (1971) (per curiam)).
           25
                Ante, at 10.
           26
                Ante, at 11.




                                                35
Case: 20-40359         Document: 00516431109       Page: 36   Date Filed: 08/12/2022




                                    No. 20-40359


   opinion leads off its discussion of Texas Penal Code § 39.06(c) saying, “no
   statute may be enforced that violates the Constitution” and “[l]ikewise, no
   officer of the law may hide behind an obviously unconstitutional statute to
   justify trampling on a citizen’s fundamental liberties.” 27 This and the
   discussion that follows would validate Villareal’s insistence that
   section 39.06(c) is obviously unconstitutional.
          None of the impassioned observations about the First Amendment in
   the majority opinion or Judge Ho’s concurring opinion would be relevant
   to the case before us if a reasonably competent officer could objectively have
   concluded there was cause to arrest Villareal for suspected violations of
   Texas Penal Code § 39.06. This is the core disagreement I have with the
   majority opinion; that, and the fact that it shreds the independent
   intermediary doctrine.
          The majority opinion also employs blunt force rather than careful
   analysis. It casts aside every individual defendant’s qualified immunity in
   connection with the Fourth and First Amendment claims without regard to
   the role each was alleged to have played. For example, it concludes that every
   individual defendant violated the Fourth Amendment because there was no
   probable cause to arrest Villareal. Yet, not every defendant was alleged to
   have participated in preparing and presenting arrest warrant affidavits. This
   exemplifies the rush to judgment in this case, heaping condemnation on all.
                                         I
                                         A
          Villareal obtained then published the name of a person who
   committed suicide and the identity of his employer, which was, according to


          27
               Ante, at 23.




                                        36
Case: 20-40359        Document: 00516431109          Page: 37   Date Filed: 08/12/2022




                                      No. 20-40359


   Villareal’s Complaint, the United States Customs and Border Protection
   agency, while that death was being investigated. On another occasion she
   obtained and published the name of a family involved in a fatal vehicular
   accident while the crash was under investigation. The identities of the
   suicide and vehicular crash victims had not been made public by law
   enforcement authorities when Villareal posted the information on her
   Facebook page. The City of Laredo had an established means of providing
   information to the public and the press, of which Villareal was aware, and the
   information that Villareal publicized did not come from that source. Villareal
   instead reached out to an employee of the Laredo Police Department (LPD)
   who was her back-channel contact.
          Villareal’s arrest was based on Texas Penal Code § 39.06. That Texas
   statute provides in pertinent part:
                 (c) A person commits an offense if, with intent to obtain
          a benefit or with intent to harm or defraud another, he solicits
          or receives from a public servant information that:
                         (1) the public servant has access to by means of
          his office or employment; and
                           (2) has not been made public.
                (d) In this section, “information that has not been made
          public” means any information to which the public does not
          generally have access, and that is prohibited from disclosure
          under Chapter 552, Government Code. 28
          Chapter 552 of the Texas Government Code, 29 expressly referenced
   in section 39.06(d), is known as the Texas Public Information Act and was




          28
               Tex. Penal Code § 39.06(c).
          29
               TEX. GOV’T CODE ANN. §§ 552.001-.353 (West 2012).




                                             37
Case: 20-40359         Document: 00516431109             Page: 38       Date Filed: 08/12/2022




                                          No. 20-40359


   formerly known as the Open Records Act. 30 Chapter 552 excludes certain
   categories of information from public disclosure, including certain
   information pertaining to the detection, investigation or prosecution of a
   crime. 31 A Texas court has confirmed that the reference in section 39.06(d)
   to “any information . . . that is prohibited from disclosure under Chapter 552,
   Government Code” means “the set of exceptions to disclosure listed in
   Subchapter C” of the Texas Public Information Act. 32
           The Attorney General of Texas in 1976, John Hill, who later became
   the Chief Justice of the Supreme Court of Texas, explained more than forty
   years ago why investigations regarding a death, even if it may appear to be a
   suicide or caused by a vehicular accident, can come within the exception to
   public disclosure while an investigation remains open:



           30
             See Act of May 29, 1995, 74th Leg., R.S., ch. 1035, § 29, 1995 Tex. Gen. Laws
   5127, 5142 (effective Sept. 1, 1995).
           31
                See Tex. Gov’t Code § 552.108, which provides in relevant part:
                    Sec. 552.108.         EXCEPTION:             CERTAIN LAW
           ENFORCEMENT, CORRECTIONS, AND PROSECUTORIAL
           INFORMATION. (a) Information held by a law enforcement agency or
           prosecutor that deals with the detection, investigation, or prosecution of
           crime is excepted from the requirements of Section 552.021 if:
                   (1) release of the information would interfere with the detection,
           investigation, or prosecution of crime; [or]
                    (2) it is information that deals with the detection, investigation,
           or prosecution of crime only in relation to an investigation that did not
           result in conviction or deferred adjudication. . . .
           32
             See Texas v. Ford, 179 S.W.3d 117, 123 (Tex. App.—San Antonio 2005, no pet.)
   (holding that “prohibited from disclosure” under § 39.06(d) means “the set of exceptions
   to disclosure listed in Subchapter C” of the TPIA); Tex. Gov’t Code § 552.108
   (requiring the release of “basic information about an arrested person, an arrest, or a crime”
   but not other information if it would “interfere with the detection, investigation, or
   prosecution of crime”).




                                                38
Case: 20-40359         Document: 00516431109            Page: 39   Date Filed: 08/12/2022




                                         No. 20-40359


          Police investigations of incidents such as this death by other
          than natural causes are rarely closed completely, and what
          initially appears to be an accident may later be found to have
          involved a criminal act. Cases are not always closed by
          prosecution or a determination that no crime was involved.
          The Open Records Act excepts from required public disclosure
          records of law enforcement agencies “that deal with the
          detection and investigation of a crime.” We do not believe that
          this exception was intended to be read so narrowly that it only
          applies to those investigative records which in fact lead to
          prosecution. We believe that it was also intended to protect
          other valid interests such as maintaining as confidential the
          investigative techniques and procedures used in law
          enforcement and insuring the privacy and safety of witnesses
          willing to cooperate with law enforcement officers. These
          interests in non-disclosure remain even though there is no
          prosecution in a particular case. 33
          Mainstream, legitimate media outlets routinely withhold the identity
   of accident victims until public officials or family members release that
   information publicly. Similarly, the identity of those who commit suicide is
   generally not released by legitimate, mainstream media until a family
   spokesperson or public officials provide that information. The identities of
   victims are often withheld by public officials to ensure there is no interference
   with an ongoing investigation.
          The majority opinion asserts that Villareal had already obtained the
   identities of the victims from a witness at or near each of the scenes of the
   fatalities before she “confirmed” each of the victims’ identities with the LPD
   employee who was her source. While that assertion may be true, it is beside
   the point, not to mention misleading, because Villareal has not plausibly


          33
               Tex. Att’y Gen. ORD-127 at 7 (1976).




                                               39
Case: 20-40359       Document: 00516431109              Page: 40       Date Filed: 08/12/2022




                                         No. 20-40359


   alleged that any defendant she sued knew that she had obtained the identities
   of the victims before she approached her back-channel LPD source. Nor has
   Villareal plausibly alleged that any defendant had a basis to believe or even
   suspect that the original sources of Villareal’s information were witnesses at
   or near the scenes of the deaths.
           Villareal did assert in her Complaint that the defendants knew or
   should have known that the information she published “was generally
   accessible by the public,” 34 but those allegations are conclusory and
   unsupported by any specific facts. Villareal asserts only that her “initial
   receipt of the information from two non-government individuals
   demonstrates” that the information “was generally accessible by the
   public.” 35 This is not a plausible construction of what section 39.06(c)(2)
   means when it refers to “information that . . . has not been made public” or



           34
              See, e.g., First Amended Complaint ¶ 90 at ROA.171 (alleging that “Ruiz knew
   or should have known that the information Villarreal published was not subject to a TPIA
   exception and was generally accessible to the public. But Ruiz failed to mention or discuss
   these essential elements of the Statute in the Arrest Warrant Affidavits. He also failed to
   disclose that the information Villarreal received or published was generally accessible to
   the public and not subject to a TPIA exception. On information and belief, Ruiz’s
   misrepresentations and omissions were deliberate”); First Amended Complaint ¶ 91 at
   ROA.171 (alleging “[d]espite knowing that the information in the Targeted Publications
   was publicly accessible information, Defendants Alaniz, Jacaman, Treviño, Ruiz, DV, and
   the Doe Defendants deliberately did not question or attempt to question Villarreal about
   the circumstances of her access to the information in Targeted Publications, in furtherance
   of their efforts to manufacture the Arrest Warrant Affidavits and cause the arrest of
   Villarreal without probable cause”).
           35
             See First Amended Complaint ¶ 77 at ROA.168 (alleging “[t]here also was no
   probable cause because the information Villarreal received and published in the Targeted
   Publications was generally accessible by the public, as Villarreal’s initial receipt of the
   information from two non-government individuals demonstrates. Any reasonable official
   would have understood the Statute required a showing that the information at issue be that
   to which public does not generally have access. And any reasonable official would have
   understood that the information in the Targeted Publications did not meet this element”).




                                               40
Case: 20-40359      Document: 00516431109          Page: 41   Date Filed: 08/12/2022




                                    No. 20-40359


   of what section 39.06(d) means when it refers to “any information to which
   the public does not generally have access.” Under Villareal’s reading of the
   statute, information would rarely if ever be nonpublic because in virtually
   every scenario, a person who is not a “public servant” would have some
   knowledge of the event or incident. The fact that there are witnesses to a
   crime, for example, does not mean that information the witnesses have or
   may have related to other individuals is publicly accessible. Information
   individual witnesses have is not commonly thought of as generally accessible
   to the public.
          Nor is the law well-established that before an arrest can be made, law
   enforcement officers must question the suspect to ascertain whether
   information the officers believe has been obtained in violation of a statute
   such as Texas Penal Code § 39.06 was instead obtained from a source other
   than a public servant. Villareal has not pointed to any authority for such a
   proposition.
          Villareal’s conclusory allegations that one or more defendants knew
   or should have known that she first acquired the information she published
   from a source other than a public servant do not raise a material fact question
   regarding the qualified immunity analysis.
          Each of the defendants could have reasonably believed there was
   probable cause to arrest Villareal. Villareal’s First Amendment claim stems
   from her arrest under section 39.06. If there was no Fourth Amendment
   violation, the defendants are also entitled to qualified immunity as to
   Villareal’s First Amendment claims. Villareal’s First Amendment claim is
   inextricably intertwined with, tethered to, and inseparable from the facts that
   gave rise to her Fourth Amendment claim. The Texas statute is not




                                         41
Case: 20-40359          Document: 00516431109          Page: 42   Date Filed: 08/12/2022




                                        No. 20-40359


   “obviously” unconstitutional. It does not purport to criminalize “asking
   questions of public officials.” 36
                                             B
          Perhaps in recognition that its conclusion regarding the obviousness
   of a First Amendment claim has no legs, the majority opinion proffers what
   it says is an alternative basis for finding a First Amendment violation, which
   is that “it is far from clear that the officers can even state a plausible case
   against Villareal under § 39.06(c) in the first place.” 37 The opinion reasons
   that Villareal did not seek non-public information from her police-
   department source “with intent to obtain a benefit” 38 and that “no
   reasonable officer could have found probable cause under § 39.06(c)—
   separate and apart from whether § 39.06(c) could constitutionally apply to a
   person motivated by journalism rather than by profits.” 39 The majority
   opinion concludes that Villarreal acted out of a desire to be a “good
   journalist,” not out of a “purely” economic calculation. 40
          The statute’s text does not require pure economic motivation, only
   solicitation or receipt “with intent to obtain a benefit.” 41 The Texas Penal
   Code defines “[b]enefit” as “anything reasonably regarded as economic gain
   or advantage, including benefit to any other person in whose welfare the
   beneficiary is interested.” 42 As discussed above, section 39.06(c) and (d) do


          36
               Ante, at 8.
          37
               Ante, at 11.
          38
               Ante, at 11.
          39
               Ante, at 12.
          40
               Ante, at 11.
          41
               See Tex. Penal Code § 39.06(d).
          42
               Id. § 1.07(a)(7).




                                            42
Case: 20-40359       Document: 00516431109          Page: 43   Date Filed: 08/12/2022




                                     No. 20-40359


   not exclude journalists, and as a general proposition, journalists are engaged
   in an economic enterprise when they gather information that they intend or
   hope to publish or disseminate.
          Judge Ho’s concurring opinion concludes that, because of the
   doctrine of constitutional avoidance, section 39.06(c) must be construed to
   exclude journalists or else it would be unconstitutional. It is asking a lot of
   law enforcement officers to know about and then apply the doctrine of
   constitutional avoidance.
          It is also far from clear that journalists must be categorically excluded
   from the reach of section 39.06(c) or else that statute is unconstitutional.
   Suppose that a national media outlet authorizes one of its journalists to pay a
   police officer to obtain a copy of a nonpublic witness statement in a high-
   profile criminal case. The media company then publishes that statement, in
   the hopes that its scoop will boost ratings and therefore advertising revenue.
   The witness is murdered shortly after her statement is publicized. It is at
   least debatable whether applying section 39.06(c) to such facts would violate
   the First Amendment.
          A reasonably well-trained law enforcement officer could have
   concluded that Villareal sought non-public information from her LPD source
   “with intent to obtain a benefit.” Moreover, Villareal’s brand of journalism
   and economic benefit are two sides of the same coin: through “scooping”
   traditional news sources and sensationalizing tragedies such as a suicide and
   a fatal vehicular crash, the popularity of Villarreal’s Facebook page might (or
   arguably would likely) increase and, in turn, the likelihood of fees, donations,
   and free meals would increase. Even though Villarreal “does not generate
   regular revenue” from her Facebook page, 43 it would have been reasonable


          43
               ROA.159.




                                         43
Case: 20-40359          Document: 00516431109       Page: 44   Date Filed: 08/12/2022




                                     No. 20-40359


   for a law enforcement officer to think that she intended to gain at least some
   economic benefit by solicitating and receiving non-public information. As
   noted above, Villarreal admitted in her Complaint that she “sometimes
   enjoys a free meal from appreciative readers, and occasionally receives fees
   for promoting a local business” and that she has “used her Facebook page to
   ask for donations for new equipment necessary to continue her citizen
   journalism efforts.” 44
          The majority opinion maintains that Villareal sought only
   “‘corroborating information’ to confirm what she had already received from
   other sources.” 45 But as already discussed, Villareal did not plausibly allege
   that any defendant knew she had obtained the information from another
   source before or even after she made inquiry of the LPD officer.
          No court had construed the meaning of “with intent to obtain a
   benefit” as used in Texas Penal Code § 39.06 when Villareal was arrested.
   There was no clearly established law that there was no probable cause for
   arresting Villareal, and there was no clearly established law that in arresting
   Villareal based on section 39.06, the defendants were violating her First
   Amendment rights.


                                          II
          The majority opinion denies the defendants qualified immunity on the
   First and Fourth Amendment claims in spite of the fact that a neutral
   magistrate issued the warrants for Villareal’s arrest. “[W]hether an official
   protected by qualified immunity may be held personally liable for an allegedly


          44
               ROA.159.
          45
               Ante, at 11.




                                         44
Case: 20-40359             Document: 00516431109                Page: 45       Date Filed: 08/12/2022




                                                No. 20-40359


   unlawful official action generally turns on the ‘objective legal reasonableness’
   of the action, assessed in light of the legal rules that were ‘clearly established’
   at the time it was taken.” 46 The Supreme Court has explained that under the
   independent intermediary doctrine, when an officer seizes someone pursuant
   to a warrant, “the fact that a neutral magistrate has issued a warrant is the
   clearest indication that the officers acted in an objectively reasonable manner
   or, as we have sometimes put it, in ‘objective good faith.’” 47
              The independent intermediary doctrine applies to First and Fourth
   Amendment violations. 48 Though issuance of a warrant by a magistrate
   “does not end the inquiry into objective reasonableness” of an officer’s
   actions, there can be liability “when ‘it is obvious that no reasonably
   competent officer would have concluded that a warrant should issue.’” 49
   The “threshold for establishing this exception is a high one, and it should
   be.” 50 That is because “‘[i]t is a sound presumption that the magistrate is
   more qualified than the police officer to make a probable cause
   determination, and it goes without saying that where a magistrate acts
   mistakenly in issuing a warrant but within the range of professional
   competence of a magistrate, the officer who requested the warrant cannot be
   held liable.’” 51



              46
             Anderson v. Creighton, 483 U.S. 635, 639 (1987) (internal citation omitted)
   (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818-19 (1982)).
              47
             Messerschmidt v. Millender, 565 U.S. 535, 546 (2012) (quoting United States v.
   Leon, 468 U.S. 897, 922-23 (1984)).
              48
                   Buehler v. City of Austin/Austin Police Dep’t, 824 F.3d 548, 553-54 (5th Cir. 2016).
              49
                   Messerschmidt, 565 U.S. at 547 (quoting Malley v. Briggs, 475 U.S. 335, 341
   (1986)).
              50
                   Id.
              51
                   Id. 547-48 (quoting Malley, 475 U.S. at 346 n.9).




                                                      45
Case: 20-40359           Document: 00516431109         Page: 46      Date Filed: 08/12/2022




                                        No. 20-40359


           Whether the facts set forth in the affidavits supporting the request for
   warrants for Villareal’s arrest under Texas Penal Code § 39.06(c) gave rise
   to probable cause was within the range of professional competence of a
   magistrate. The defendants were entitled to qualified immunity.
           In brushing aside the intermediary doctrine, the majority opinion
   builds on its mischaracterization of Villareal’s claims. The opinion musters
   its talismanic recitation that “a reasonably well-trained officer would have
   understood that arresting a journalist for merely asking a question clearly
   violates the First Amendment.” 52 The opinion then extends this rationale to
   justify its finding of a Fourth Amendment violation. 53 The opinion’s ultimate
   conclusion is that “[j]ust as the First Amendment violation alleged in the
   Complaint was obvious for purposes of qualified immunity, so too the Fourth
   Amendment violation alleged here.” 54 But it cannot be overemphasized:
   Villareal did not plausibly allege that she was arrested for “merely asking a
   question” and the majority opinion has not identified any basis for concluding
   that Villareal has stated a claim that she was arrested for simply asking a
   question.
          The majority opinion dashes off a statement that officers may not find
   probable cause using “an unjustifiable standard, such as speech protected by
   the First Amendment.” 55 But Villareal’s arrest was not based on protected
   speech. It was based on allegations that she solicited and received nonpublic
   information from a government official with the intent to obtain a benefit in



           52
                Ante, at 16.
           53
                Ante, at 16.
           54
                Ante, at 16.
           55
             Ante, at 15 (internal quotation marks omitted) (quoting Mink v. Knox, 613 F.3d
   995, 1003-04 (10th Cir. 2010)).




                                             46
Case: 20-40359          Document: 00516431109                 Page: 47   Date Filed: 08/12/2022




                                               No. 20-40359


   violation of a statute that the majority opinion correctly recognizes is not
   “obviously unconstitutional.” 56
           To resolve the independent intermediary doctrine issue in Villareal’s
   favor, it must be “obvious that no reasonably competent officer would have
   concluded that a warrant should issue.” 57 The discussions above regarding
   the elements of Texas Penal Code § 39.06(c) and (d), and probable cause to
   arrest Villareal under that statute apply equally to the inquiry of whether the
   intermediary doctrine applies. The standard for liability has not been met
   here.
           This is not a case in which the defendants tainted the intermediary’s
   decision-making process, such as “maliciously withh[olding] relevant
   information or otherwise misdirect[ing] the intermediary,” 58 and the
   majority opinion does not conclude otherwise. Villarreal’s Complaint did
   assert that Ruiz failed to disclose in the arrest affidavits that the information
   Villareal received or published was accessible to the public and was not
   subject to an exception under the Texas Public Information Act. 59 But she
   failed to raise this issue on appeal 60 and has therefore forfeited any potential
   taint exception argument. 61




           56
                See Tex. Penal Code §§ 39.06(c)-(d); ante, at 11.
           57
             Messerschmidt v. Millender, 565 U.S. 535, 547 (2012) (quoting Malley v. Briggs, 475
   U.S. 335, 341 (1986)).
           58
                Shaw v. Villanueva, 918 F.3d 414, 417 (5th Cir. 2019).
           59
                See First Amended Complaint ¶ 90 at ROA.171.
           60
                See Villarreal Br. at 42-44.
           61
                See Rollins v. Home Depot USA, 8 F.4th 393, 397 & n.1 (5th Cir. 2021).




                                                   47
Case: 20-40359          Document: 00516431109             Page: 48       Date Filed: 08/12/2022




                                           No. 20-40359


                                                III
          As for the selective enforcement claim, Villareal has not made the
   “prerequisite” showing “that similarly situated individuals were treated
   differently.” 62 Villareal has not alleged that one person, ever, solicited and
   received nonpublic information in a facial violation of § 39.06(c). 63 Instead,
   her Complaint refers vaguely to “those who had asked for or received
   information from local law enforcement officials, and . . . persons who
   published truthful and publicly-accessible information on a newsworthy
   matter,” such as “local professional newspaper journalists, local professional
   broadcast journalists, and citizens who published on matters of local public
   concern.” 64
          The majority opinion concludes that because “we must draw all
   reasonable inferences in favor of Villareal,” we should “have no difficulty
   observing that journalists commonly ask for nonpublic information from
   public officials,” even though “Villareal did not name a specific journalist
   who solicited or received nonpublic information from the LPD in her
   Complaint.” 65 The majority opinion’s approach, which allows courts to
   speculate and draw inferences when no facts are alleged, departs from our
   law in this area. Under our precedent, to allege selective enforcement
   adequately, plaintiffs must identify “an example” of a similarly situated




          62
               Bryan v. City of Madison, 213 F.3d 267, 276 (5th Cir. 2000).
          63
               See ante, at 17 (conceding this point); ROA.187.
          64
               ROA.187.
          65
               Ante, at 18.




                                                 48
Case: 20-40359        Document: 00516431109               Page: 49        Date Filed: 08/12/2022




                                           No. 20-40359


   comparator who was nonetheless treated differently. 66 Villareal’s failure to
   do so dooms her selective enforcement claim.
                                                IV
           Finally, Villareal cannot maintain a § 1983 conspiracy claim. Such
   claims require an underlying constitutional violation and are “not
   actionable” against officials entitled to qualified immunity. 67 Accordingly,
   Villareal’s civil conspiracy claim fails in tandem with her First, Fourth, and
   Fourteenth Amendment claims.
                                                 V
           Villareal sued eight individuals by name and two other individuals as
   John Does. Her Complaint identifies only “Alaniz, Jacaman, Treviño, Ruiz,
   DV, and the Doe Defendants” as being involved in the decision to arrest
   Villareal and preparing the affidavits supporting the arrest warrants. There
   are no colorable allegations against the other defendants, yet the majority
   opinion holds that none of the defendants have qualified immunity.
           It also unclear from the majority opinion precisely what actions the
   defendants took that violated Villareal’s Fourth or First Amendment rights
   and which of the ten individual defendants may be liable for each of those
   violations. Is “threaten[ing] to take Villreal’s cell phone when she was



           66
              Bryan, 213 F.3d at 276-77; see Rountree v. Dyson, 892 F.3d 681, 685 (5th Cir. 2018)
   (holding that a plaintiff “did not sufficiently allege that he ha[d] been treated differently
   from others similarly situated” when “[h]is complaint generally allege[d] that other
   similarly situated individuals were treated differently, but he point[ed] to no specific person
   or persons and provide[d] no specifics as to their violations”); Lindquist v. City of Pasadena,
   669 F.3d 225, 234 (5th Cir. 2012) (“The Lindquists have not satisfied their burden of
   pointing to similarly situated comparators” (emphasis added)).
           67
             Hale v. Townley, 45 F.3d 914, 921 (5th Cir. 1995); see Shaw v. Villanueva, 918 F.3d
   414, 419 (5th Cir. 2019).




                                                 49
Case: 20-40359          Document: 00516431109       Page: 50    Date Filed: 08/12/2022




                                     No. 20-40359


   recording a crime scene from behind a barricade—while saying nothing to the
   other members of the media standing next to her” 68 a violation for which one
   or more defendants may be liable? If so, which defendants?
          Judge Ho’s concurring opinion says, “They took pictures of her
   [Villareal] in handcuffs with their cell phones. And they mocked and laughed
   at her while they did it.” 69 The majority opinion also refers to these
   allegations in Villareal’s Complaint. 70 Does the alleged conduct constitute
   inappropriate, unprofessional, shameful, disgraceful, dishonorable conduct?
   Yes, absolutely. Does it amount to a constitutional violation? The majority
   opinion does not say.
          An equally important question is, who is “they”?               Villareal’s
   Complaint identifies only “Martinez, Montemayor and Guerrero” as having
   been present when she was photographed in handcuffs and mocked. Are all
   of the defendants nevertheless potentially liable?
          The majority opinion paints with a broad brush, as does Judge Ho’s
   concurring opinion.        They make no effort to consider the particular
   allegations as to each individual defendant.         All are denied qualified
   immunity.         At the very least, there are no plausible allegations of
   constitutional violations by Martinez, Montemayor and Guerrero. They are
   entitled to qualified immunity. Each of the other defendants is entitled to
   know what they must defend against in the district court.
                              *            *              *
          I would affirm the district court’s dismissal of all of Villareal’s claims.



          68
               Ante, at 3.
          69
               Ante, at 22.
          70
               Ante, at 4.




                                          50